DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-19, filed January 11, 2021, with respect to the recitation of the corresponding structure under the 112(f) interpretation have been fully considered and are persuasive.  The examiner agrees that the structure of the driving means is not limited to the linear motor but also encompasses an electric motor and equivalents that can perform the recited function as pointed out by Applicant in their remarks. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and II  and between species IA, IB, IC and ID, as set forth in the Office action mailed on October 30, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 30, 2019 is withdrawn. Claims 5-7, 9-18, 20-21, 24-26 and 31-33  are hereby rejoined and fully examined for patentability. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  (1) it is suggested to replace the term “concerned” in lines 13 and 14 with the term “respective” for clarity purposes; (2) it is suggested to amend the term “work piece” in line 20 to read as “workpiece”.  
Claims 5 and 6 are objected to because of the following informalities:  it is suggested to remove the phrase “the driving means are such that” in line 2 since it appears to be redundant language given the current amendment to the claims.  
Claims 8 is objected to because of the following informalities:  it is suggested to remove the term “which” in line 2.
Claims 11 is objected to because of the following informalities: it is suggested to amend the phrase “as separate” to read as “separately”.
Claims 14 is objected to because of the following informalities: it is suggested to amend the phrase “a linear motor of the press brake or bending machine is a linear motor of one of the following types” to read as “a linear motor of the press brake or bending machine is one of the following types”. 
Claims 18 is objected to because of the following informalities: (1) it is suggested to amend the phrase “an aforesaid electric motor” to read as “the electric motor”; (2) it is suggested to change the term “this” in line 4 to “the”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-29 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim states “whereby the dies and punches or folding knives” in line 12, it is unclear if this limitation is selecting the several option of the previous limitations “one or several dies” and “one or several punches or folding knives” or if the limitation is intending to refer to the “one or several”. Clarification and/or correction is required.

With regards to claim 5, the claim states “three or more tool segments” in line 2, it is unclear if the limitation is further defining the several tool segments as set forth in claim 1 or if it is setting forth 3 or more tool segments in addition to the tool segments of claim 1. 
The claim states “these multiple tool segments” in line 3, it is unclear which tool segments are being referred to, i.e. the three or more tool segments or the several tool segments.
The claim states “to group several tool segments together” in line 5, it is unclear if the limitation is intending to refer to the three or more tool segments or if it is intending to refer to several tool segments of the three or more tool segments. Clarification and/or correction is required.

With regards to claim 6, the claim states “five or more tool segments” in line 2, it is unclear if the limitation is further defining the three or more tool segments as set forth in claim 5 (from which claim 6 depends) or if it is setting forth five or more tool segments in addition to the three or more tool segments of claim 5. 
The claim states “these multiple tool segments” in line 3, it is unclear which tool segments are being referred to, i.e. the five or more tool segments or the several tool segments.
The claim states “to group several tool segments together” in line 5, it is unclear if the limitation is intending to refer to the three or more tool segments or if it is intending to refer to several tool segments of the three or more tool segments. Clarification and/or correction is required.

With regards to claim 7, the claim states “there is a space wherein the driving means are present or may be present during their operation” this renders the claim indefinite since the phrase “may be” sets forth that there is an option where the driving means is not present during operation however the driving means is a structural part of the machine.  
The claim states “wherein in particular the driving means occupy less than 2 litres/m of the space bending machine just behind or in front of the ram or table”; there appears to be missing language within the limitation therefore the metes and bounds are unclear.

With regards to claim 8, the claim states “whereby in between the central assembled set is always maintained the same minimally required safe distance (Q)”, this renders the claim indefinite since it is unclear how a space is to be between only the central assembled set and additionally it is unclear what is required of the claim .

The claim states “and this for successive configurations of the central assembled set, irrespective of the length of the central assembled set”, it is unclear what the term “this” is referring to and what element is being referred to as being “irrespective of the length of the central assembled set”. Clarification and/or correction is required.
With regards to claim 10, the claim states “enables several tool segments” it is unclear if this limitation is referring to the several tool segments set forth in claim 1, it is noted that should it be referring to the limitation of claim 1 it is suggest to amend the language to read as “the tool segments”.
The claim states “with the latter” it is unclear what “latter” is referring to. Clarification and/or correction is required. 
The claim states “these multiple tool segments”, it is unclear if the “these” is intending to refer to the several tool segments previously recited in line 2.

With regards to claim 13, the claim states “a linear motor” in line 2, it is unclear if the linear motor is in addition to the driving means of claim 1 or if the linear motor is intending to further define the driving means of claim 1.

With regards to claim 14, the claim states “a linear motor” it is unclear if this limitation is intending to further define the “one or several linear motors” set forth in claim 11 (from which claim 14 depends) or if the limitation is setting forth a linear motor in addition to the one or several linear motors of claim 11. 

With regards to claim 15, the claim states “a linear motor” it is unclear if this is referring to the linear motor set forth in claim 14 (from which claim 15 depends)  or if it is setting forth an additional linear motor to the one set forth in claim 14.

With regards to claim 16, there appears to be insufficient antecedent basis for the limitation “the rotating movement” found in lines 6-7.

With regards to claim 20, the claim states “coupling means for coupling a tool segment whereby a connecting pin”, it is unclear if the claim is intending to set forth the structure of a coupling means and a connecting pin or if the claim is intending to set forth the structure of a coupling means comprising of a connecting pin. It is noted the specification defines the connecting pin as part of the coupling means.

With regards to claim 21, the claim states “wherein a tool holder, i.e. the lower tool holder or the upper tool holder”, the “i.e.” is shorthand for the phrase “for example” and this renders the claim indefinite since the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

With regards to claim 22, the claim states “a tool holder” and “a tool segment”, it is unclear if these limitations are intending to set forth an additional tool holder and tool segment to the ones previously set forth in claim 1 or if these limitations are intending to refer to one of the tool holders and tool segment of claim 1. Clarification and/or correction is required.

With regards to claim 23, there appears to be insufficient antecedent basis for the limitation “the user” and “the position” found in line 3.


With regards to claim 26, there appears to be insufficient antecedent basis for the limitation “the CNC control unit”.
With regards to claims 31-33, the subject matter of claims 31-33 are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term. It is further noted that the preamble sets forth the method being directed to a method for bending, however the method fails to reference any active bending occurring to the workpiece. 

With regards to claim 33, the claim states “wherein the operator performs his work while seated”, this renders the claim indefinite since there appears to be insufficient antecedent basis for the limitation “the operator” and it is unclear what the metes and bounds of “his work” encompasses. 
Allowable Subject Matter
Claims 1-3, 5-29 and 31-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725